Title: From George Washington to Anthony White, 25 August 1775
From: Washington, George
To: White, Anthony



Dear Sir,
Camp at Cambridge Augt 25th 1775

Your favours of the 31st Ulto and 1st Instt I have had the honour to receive; and you may believe me sincere, when I assure you, that it will give me pleasure to shew any kind of Civility in my power to your Son, whose modest deportment richly entitles him to it. I am under some kind of Ingagement to a very worthy Gentleman of my acquaintance in Virginia to appoint him one of my Aid de Camps; or more properly, I had wrote to him on this subject—his answer not received—should he decline the offer, as I know he is much engaged in other business, I shall, with pleasure, take your Son into my Family in that Capacity. in the meanwhile, I shall be happy in making his time as agreeable as possible to him whilst he remains in the Camp.
In respect to Mr Dunham, I thought it but a piece of candour to inform him, that I saw but little prospect of his getting an Imployment in his profession here upon which I believe he has changed his Plan. As I am almost always in a hurry, myself, and as I do not doubt but your Son will give you an Acct of every remarkable Occurrance which happens In this Camp, I shall only add my best respects to your good Lady & family, & that I am with great esteem Dr Sir Yr Most Obedt Sert

Go: Washington

